J. S40015/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: X.P.D.                :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
APPEAL OF: K.K., NATURAL MOTHER,          :
                                          :          No. 128 WDA 2015
                         Appellant        :


               Appeal from the Order Entered December 22, 2014,
                 in the Court of Common Pleas of Butler County
               Orphans’ Court Division at No. OA No. 2011-00035a


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED AUGUST 26, 2015

         K.K. (“Mother”) appeals from the order granting the petition filed by

J.R.D. (“Father”), involuntarily terminating Mother’s parental rights to her

son, X.P.D. (“Child”), born in 2007, pursuant to Section 2511(a)(2) and (b)

of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2) and (b). We affirm.

         We adopt the factual history of this matter as recounted by the trial

court.

                    Mother and Father never married. At the time
              of Child’s birth, they resided together.         Both
              consumed illegal drugs. Child was born addicted to
              methadone. During this time, both parents provided
              care for Child. When Child was three or four months
              old, Father left Mother who then provided all parental
              care for Child until her arrest on or about July 16,
              2008 when Child was approximately 18 months old.

                    Mother was purchasing stamp bags of heroin.
              Child was present.     Mother was charged with
              endangering the welfare of a child, possession of a
              controlled substance, and distribution of a small


* Retired Senior Judge assigned to the Superior Court.
J. S40015/15


          amount of marijuana. Mother ultimately pled guilty
          to all three charges.

                After breaking up with Mother, Father began a
          process to stop his drug use. In July of 2007, Father
          enrolled in rehabilitation at Turning Point.      He
          continued his plan for sobriety by attending
          Gateway, participating in Narcotics Anonymous for
          one year and participating in counseling through his
          church. Father has a clean date of August 9, 2007.

                Following    Mother’s    arrest,  Child    was
          temporarily placed with Maternal Grandfather.
          Mother remained incarcerated for approximately
          three weeks.         Father learned of Mother’s
          incarceration and placement of Child with Maternal
          Grandfather at a previously scheduled Custody
          Conciliation conference. Thirteen days after Mother’s
          arrest, physical custody was then granted to Father.
          Father has remained the primary physical custodian
          of Child since.

                 From the date of her arrest on July 16, 2008
          until the start of therapeutic visits sometime in the
          summer of 2011, Mother had little contact with
          Child, provided no parental care, and provided no
          financial support for Child.      Father provided all
          parental care and emotional support for Child. Prior
          to 2011, Mother had a long history of drug abuse
          and criminal convictions for drug related matters.
          Mother testified she has a diagnosis of borderline
          personality disorder. Mother has been prescribed
          medication such as Klonopin and Adderall for anxiety
          and ADHD. It is not clear from the evidence whether
          Mother has officially had a mental health evaluation,
          nor is it clear what prescriptions, if any, Mother is
          currently prescribed.     Mother testified that she
          addresses her mental health by taking medication,
          attending weekly therapy and attending church.

                Mother spent some time in 2010 in a state
          correctional facility followed by a day reporting
          program and a half-way house. It was during this
          time, with Father’s consent and support by Maternal


                                  -2-
J. S40015/15


          Grandfather, that Mother had limited contact with
          Child.

                Sometime after her release from the half-way
          house, Mother filed for a modification of custody.
          Following a custody conciliation, Mother received
          therapeutic visits with Mr. Ken Evanoski at Family
          Pathways through a Court Order dated June 2, 2011.
          Goals were set for Mother through Family Pathways
          which included being consistent with visitations,
          being prepared with snack, games and activities for
          Child during visits, and being able to show she was
          interested in Child. From the start, Mother did very
          well in that she would always come to visits
          “prepared and provided plenty of stuff and food” for
          Child. She would bring train sets and a little chair
          every week for Child. Mother signed releases to
          allow Family Pathways to communicate with her
          probation officer and other therapists. Due to the
          weekly drug screens Mother was submitting through
          her probation officer, she did not submit to drug
          screens at Family Pathways.      She did, however,
          submit weekly reports with regards to her drug
          screens through her probation officer. Mother was
          passing her weekly tests.

                 Mother and Child continued to visit at Family
          Pathways until sometime in December of 2011.
          Father unilaterally stopped the therapeutic visits.
          Father’s explanation for ending the visits even
          though Court ordered varied from complaining that
          the location was inconvenient to disagreeing with the
          view of the therapeutic supervisor. Ken Evanoski
          testified that he has not been involved for more than
          two years with the parties, and has no knowledge of
          the current situation that exists.

                Due   to Father’s refusal to take Child to Family
          Pathways,     Mother missed some parenting time.
          However,      Father “permitted” Mother to have
          parenting    time at Maternal Grandfather’s home
          instead.




                                   -3-
J. S40015/15


                 Therefore, Mother and Child had regular
          consistent     parenting    time      together   from
          approximately May, 2011 until December, 2012
          (18 months). Mother has not, however, had any
          significant parenting time with Child that was not at
          least monitored since prior to July 16, 2008.
          Mother’s presence in Child’s life has been sporadic as
          a result of her continued struggle with addiction and
          incarceration. In fact, Mother has not seen Child
          since December 18, 2012 other than for a bonding
          assessment session on February 17, 2014.

                 In December of 2012, Mother proceeded to an
          appointment at a Suboxone clinic in Squirrel Hill
          during her scheduled four-hour visit with Child. She
          then kept Child for an additional four days, and she
          knowingly and intentionally failed to advise Father of
          Child’s whereabouts during that period of time. This
          incident resulted in the suspension of Mother’s
          visiting time with Child, which is still in effect.
          Mother testified that she believed Child to be too ill
          to return to Father’s care and, therefore, sought
          medical treatment for Child and claimed Child
          exhibited symptoms of a fever, a runny nose,
          vomiting and sore throat. The Court did not find
          Mother credible as to the reason she failed to timely
          return Child to Father’s custody. Mother testified
          that upon being discharged from the health care
          provider, Mother received instructions to give Child
          Tylenol or ibuprofen as needed, to drink fluids, and
          rest. Nothing was placed on the record to confirm
          such medical treatment was sought.         Since that
          incident in December of 2012, the only contact
          Mother has had with Child has been via telephone,
          the two letters Mother sent Child, and the one
          Mother’s Day card Child sent Mother.

                When the Court ordered, on or about
          December 17, 2012, that Mother’s visitations be
          suspended, her contact with Child was limited to
          telephone contact. That Order of Court continues to
          be in effect due to the consented to continuation of
          the custody litigation under the family docket.
          Mother has called Child at Father’s residence on a


                                  -4-
J. S40015/15


          regular basis since the filing of the Petition despite
          the fact that Father listens to every conversation on
          speaker phone. The comfort level of the telephone
          communications may have been strained due to the
          monitoring of the communications by Father. During
          the telephone conversations, Mother did not engage
          in meaningful conversation with Child and indicated
          the calls were “purposeless” because Father listened
          to them. Even though Father and Stepmother have
          not promoted or fostered a relationship between
          Mother and Child, the telephone conversations
          between Mother and Child consisted mainly of
          Mother talking about herself and not asking
          questions about Child and Child’s well-being,
          therefore Mother did not foster a relationship with
          Child either.

                 Maternal Grandparents have custodial rights
          with regards to Child pursuant to the September 14,
          2011 Court Order under the family docket number
          F.C. 07-90783-C. Mother never communicated with
          Child via telephone while Child was in the care of
          Maternal Grandmother. Maternal Grandparents have
          maintained a relationship with Child as a result of
          their own custody action.

                 On January 11, 2013, Mother was arrested for
          driving with a suspended license.            She was
          incarcerated and released on June 24, 2013 from the
          Butler County Prison, but was immediately
          transported to the State Parole Center until July 2,
          2013. During that period of incarceration, Mother
          attempted to keep in contact with Child via letters,
          although they were sporadic and minimal. The first
          letter was written on April 15, 2013 and addressed
          to Child, but mailed to Maternal Grandmother’s
          address. The second letter was written on May 22,
          2013     and    addressed     to    Child’s   maternal
          grandmother. Mother indicated that she did not
          send letters to Child at Father’s residence out of fear
          that Father and Stepmother would not let Child see
          the letters even though there was no prohibition to
          do so.    Both letters clearly indicate that Mother
          expresses love and advice to Child. On May 7, 2013,


                                   -5-
J. S40015/15


          Mother received a Mother’s Day card signed by Child,
          which Maternal Grandmother assisted Child in
          preparing.   Mother also sent gifts and toys to
          Maternal Grandmother’s residence for Child. Mother
          has not provided Child with any emotional support
          other than the two letters she sent to Child at
          Maternal Grandmother’s home.

                In September of 2013, approximately two
          months after her release from the State Parole
          Center, Mother relapsed and overdosed on heroin.
          Mother appears to have stabilized since her
          September 2013 relapse in that she has suffered no
          further incarceration and has not reported further
          relapse in her recovery. Mother has maintained
          recovery, in part, by treating with Suboxone, as per
          Mother’s own testimony. She tests monthly with her
          parole officer and has not recently had a positive
          drug test. It does not appear that Mother has taken
          any additional steps to treat her drug addiction.
          Mother provided no evidence that she participated in
          any rehabilitation service or therapy following her
          relapse.    Other than testifying to taking some
          medications,    Mother    offered   little testimony
          regarding the treatment/maintenance of her mental
          health.

          ....

                 Mother testified that she has attempted to
          provide what limited support she can offer since she
          is unemployed, and offered to pay for Child’s
          participation in Martial Arts; however, Father refused
          any financial assistance from Mother. Mother has
          not provided financial support in any substantive
          manner. Mother is unable to provide for Child’s
          needs and welfare without assistance from a third
          party. Mother’s life lacks stability.

                Currently, Mother is residing with her friend.
          She takes medications for her borderline personality
          disorder and attention deficit hyperactivity disorder.
          She also attends weekly therapy in Sewickley as well
          as church. It is not clear to the Court whether


                                  -6-
J. S40015/15


            Mother is working or what her source of income may
            be.

Trial court opinion, 3/5/15 at 8-15 (footnotes omitted).

      We have condensed the procedural history as follows. Initially, Father

filed a petition for involuntary termination of Mother’s parental rights on

May 29, 2011. However, Mother and Father reached an agreement pursuant

to a concurrent custody action in family court whereby Mother enjoyed

therapeutic visits with Child.   Pursuant to the agreement, Father withdrew

the petition. During the next two years, multiple petitions seeking custody

modification and special relief were filed by both parties.       Father filed

another petition for involuntary termination of Mother’s parental rights on

June 20, 2013. On July 1, 2013, counsel was appointed for Child. Following

several continuances, hearings on Father’s petition were held on July 7-8,

and August 4-5, 2014.      Prior to the start of the hearings, a petition for

adoption of Child was filed on July 3, 2014, by A.M.D., wife of Father.

(Docket #124.) On December 22, 2014, the trial court entered an opinion

and order terminating Mother’s parental rights.          On January 16, 2015,

Mother filed her notice of appeal along with a concise statement of errors

complained of, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).       On March 5,

2015, the trial court issued its Rule 1925(a) opinion.

      Mother now presents the following claims for our review:

            I.    Whether the evidence in the record is
                  inadequate for the trial court to have
                  concluded, by clear and convincing evidence,


                                     -7-
J. S40015/15


                   that grounds for involuntary termination of
                   parental   rights    existed pursuant    to
                   23 Pa.C.S.A. § 2511(a)(2)[?]

            II.    Whether the evidence in the record is
                   inadequate for the trial court to have
                   concluded that termination of parental rights
                   was in the best interests of the child, as
                   required by 23 Pa.C.S.A. § 2511(b)[?]

            III.   Whether the trial court’s failure to admit and
                   consider competent evidence constituted an
                   abuse of discretion[?]

Mother’s brief at 2.

      We review an appeal from the termination of parental rights in

accordance with the following standard.

            [A]ppellate courts must apply an abuse of discretion
            standard      when     considering       a  trial court’s
            determination of a petition for termination of
            parental rights.       As in dependency cases, our
            standard of review requires an appellate court to
            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
1179, 1190 (Pa. 2010). If the factual findings are
            supported, appellate courts review to determine if
            the trial court made an error of law or abused its
            discretion. Id.; [In re] R.I.S., 36 A.3d 567[, 572
            (Pa. 2011) (plurality opinion)]. As has been often
            stated, an abuse of discretion does not result merely
            because the reviewing court might have reached a
            different conclusion. Id.; see also Samuel Bassett
            v. Kia Motors America, Inc., 613 Pa. 371[, 455],
            34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838
A.2d 630, 634 (Pa. 2003). Instead, a decision may
            be reversed for an abuse of discretion only upon
            demonstration       of   manifest       unreasonableness,
            partiality, prejudice, bias, or ill-will. Id.




                                      -8-
J. S40015/15


                  As we discussed in R.J.T., there are clear
           reasons for applying an abuse of discretion standard
           of review in these cases. We observed that, unlike
           trial courts, appellate courts are not equipped to
           make the fact-specific determinations on a cold
           record, where the trial judges are observing the
           parties during the relevant hearing and often
           presiding over numerous other hearings regarding
           the child and parents.      R.J.T., 9 A.3d at 1190.
           Therefore, even where the facts could support an
           opposite result, as is often the case in dependency
           and termination cases, an appellate court must resist
           the urge to second guess the trial court and impose
           its own credibility determinations and judgment;
           instead we must defer to the trial judges so long as
           the factual findings are supported by the record and
           the court’s legal conclusions are not the result of an
           error of law or an abuse of discretion.         In re
           Adoption of Atencio, 650 A.2d 1064, 1066 (Pa.
           1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

           The standard of clear and convincing evidence is
           defined as testimony that is so “clear, direct, weighty
           and convincing as to enable the trier of fact to come
           to a clear conviction, without hesitance, of the truth
           of the precise facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003).

     Here, the trial court terminated Mother’s parental rights based on

Section 2511(a)(2) and (b), which provide as follows:




                                    -9-
J. S40015/15


           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(2), three elements must be met:



                                    - 10 -
J. S40015/15


            (1) repeated and continued incapacity, abuse,
            neglect or refusal; (2) such incapacity, abuse,
            neglect or refusal has caused the child to be without
            essential parental care, control or subsistence
            necessary for his physical or mental well-being; and
            (3) the causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citations

omitted).

     Our supreme court addressed incapacity sufficient for termination

under Section 2511(a)(2).

            A decision to terminate parental rights, never to be
            made lightly or without a sense of compassion for
            the parent, can seldom be more difficult than when
            termination is based on incapacity. The legislature,
            however, in enacting the 1970 Adoption Act,
            concluded that a parent who is incapable of
            performing parental duties is just as parentally unfit
            as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (citations omitted).

     After a careful review of the record, we cannot grant Mother relief on

her claim that the evidence was insufficient to terminate her parental rights

under Section 2511(a)(2).       We adopt the trial court’s discussion of

Section 2511(a)(2) as this court’s own. (See trial court opinions, 12/22/14

at 15-17 and 3/5/15 at 17.)    The clear and convincing evidence of record

confirms the trial court’s determination that Mother has been unable to

remedy her drug addiction and mental health issues that create her repeated

and continuing incapacity to parent, and that Mother has been, and




                                    - 11 -
J. S40015/15


continues to be, unable to provide proper care for Child, warranting the

termination of her parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2).

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of Section 2511(b)

are satisfied.    See In re Adoption of C.L.G., 956 A.2d 999, 1009

(Pa.Super. 2008) (en banc).        This court has stated that the focus in

terminating parental rights is on the parent under Section 2511(a), whereas

the focus in Section 2511(b) is on the child. Id. at 1008.

      In    reviewing   the   evidence   in   support   of   termination   under

Section 2511(b), we consider whether termination of parental rights would

best serve the developmental, physical, and emotional needs and welfare of

the child. See In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.Super. 2005),

appeal denied sub nom. C.M.S. v. D.E.H., Jr., 897 A.2d 1183 (Pa. 2006).

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child. The court must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. at 1287 (citation

omitted).

      The extent of the bond-effect analysis necessarily depends upon the

unique facts and circumstances of the particular case.       In re K.Z.S., 946
A.2d 753, 763 (Pa.Super. 2008).          Moreover, the mere existence of an




                                     - 12 -
J. S40015/15


emotional bond does not preclude the termination of parental rights. Id. at

764.

         In In re Z.P., 994 A.2d 1108 (Pa.Super. 2010), we stated:

                     “Above all else . . . adequate consideration
              must be given to the needs and welfare of the child.”
              A parent’s own feelings of love and affection for a
              child, alone, do not prevent termination of parental
              rights.

              Before granting a petition to terminate parental
              rights, it is imperative that a trial court carefully
              consider the intangible dimension of the needs and
              welfare of a child -- the love, comfort, security, and
              closeness -- entailed in a parent-child relationship,
              as well as the tangible dimension. Continuity of
              relationships is also important to a child, for whom
              severance of close parental ties is usually extremely
              painful. The trial court, in considering what situation
              would best serve the child[ren]’s needs and welfare,
              must examine the status of the natural parental
              bond to consider whether terminating the natural
              parents’ rights would destroy something in existence
              that is necessary and beneficial.

Id. at 1121 (citations omitted) (emphasis in original).

         Mother argues the trial court ignored the evidence provided by the

court-appointed expert, Dr. Bernstein, that she had a strong bond with

Child.    Additionally, Mother contends the trial court erroneously relied on

Father’s expert, Dr. Chambers, who reviewed Dr. Bernstein’s report and

criticized the methodology used. (Mother’s brief at 18.) Mother points out

Father placed no evidence on the record to argue that a bond did not exist.

(Id.)




                                      - 13 -
J. S40015/15


     Regarding Dr. Bernstein’s and Dr. Chambers’ conclusions, the trial

court found the following:

                  Bonding assessments were conducted by
            Dr. Bernstein.   He found that Child was resilient
            enough to handle the periods of time when Mother
            was removed from Child’s life due to her substance
            abuse problems, but he was unable to conclude if
            Child would be equally resilient whether the Court
            chooses to terminate or not terminate the rights of
            Mother. He was also unable to conclude whether
            one of the results would more negatively affect Child
            than the other. Dr. Bernstein opined that a bond still
            existed between Mother and Child, that there was a
            shared connection between Mother and Child, and it
            was more than an acquaintance.              However,
            Dr. Bernstein opined that to determine the depth of
            the bond, it would require speculation of facts that
            do not exist. Dr. Bernstein was unable to determine
            what, if any, long-term effects terminating Mother’s
            parental rights would have on Child. Dr. Bernstein
            opined that the Court not move forward with the
            termination of Mother’s parental rights and that
            Mother and Child, as soon as possible, participate in
            a therapeutic-like opportunity to help them rebuild
            the bond, and to help Mother gain the trust that is
            necessary for Child to develop [in] knowing that she
            is committed to being a part of his life.

                  Dr. Chambers reviewed Dr. Bernstein’s report
            and    any    other   collateral  information   that
            Dr. Bernstein used in reaching his opinions. It was
            Dr. Chamber’s position that the methods employed
            by Dr. Bernstein during the bonding assessments
            were “flawed” and “disconnected.”

Trial court opinion, 3/5/15 at 13-14 (footnote omitted).

     Instantly, Child is eight years old.    As an eight-year-old child, he

undoubtedly knows Mother and has developed some type of emotional bond

with her.   However, the mere existence of an emotional bond does not


                                    - 14 -
J. S40015/15


preclude the termination of parental rights. See In re T.D., 949 A.2d 910

(Pa.Super. 2008) (trial court’s decision to terminate parental rights was

affirmed where court balanced strong emotional bond against parents’

inability to serve needs of child).

      As we explained in In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010)

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

      While In re A.S. discusses a foster parent, the court’s analysis applies

to the matter before us. Additionally, a significant aspect in this case is that

Child enjoys the intangibles of love, comfort, security, and stability while in

the custody of Father and step-mother.         Based upon Mother’s difficulties

with drug addiction, mental health issues and the law, her relationship with

Child lacks security, stability, and safety. Moreover, as discussed below, the

trial court found that the severance of Mother’s bond with Child would not

have a harmful effect on Child. According to the trial court,

                  In considering the totality of the evidence,
            months have passed with mother having minimal
            contact with Child. There is no credible evidence
            that Child has suffered or exhibited any loss or
            trauma as a result of not spending time with
            Mother. . . . The clear and convincing facts support
            that Mother and Child’s bond is not “necessary and
            beneficial” and that Child’s resiliency would have a


                                      - 15 -
J. S40015/15


              positive impact on how he is affected by the
              termination of Mother’s parental rights.

                     So, while Child may have fun with Mother
              during their visits and enjoy the time spent, even
              looking forward to another time together in the
              future, there was no evidence that Child turns to
              Mother for comfort or direction. Therefore, the Court
              concludes that terminating Mother’s rights would be,
              for Child, a minimal loss primarily because Mother’s
              involvement with Child has been sporadic throughout
              his life. Mother was not parenting in any way from
              December of 2012 to the hearing. The instability of
              Mother’s life, which causes her relationship with
              Child to be unstable, poses significant risk factors for
              Child. Considering Child’s developmental, physical
              and emotional needs, the evidence supports that
              terminating Mother’s parental rights meets the needs
              and welfare of Child.

Trial court opinion, 12/22/14 at 22.

      Although Mother’s love for Child is not in question, along with her

desire for an opportunity to serve as Child’s mother, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of

parental rights.    See In re Z.P., 994 A.2d at 1121. A child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732

(Pa. 2008) (citations omitted). Rather, “a parent’s basic constitutional right

to the custody and rearing of his child is converted, upon the failure to fulfill

his or her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe




                                         - 16 -
J. S40015/15


environment.”      In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004)

(citation omitted).

      Instantly, the trial court found that Mother has not provided for Child’s

developmental, physical, and emotional needs and welfare, and will not be

able to provide for Child’s needs, particularly because of the instability in

Mother’s life. As there is competent evidence in the record that supports the

trial court’s credibility and weight assessments regarding Child’s needs and

welfare, we conclude the trial court did not abuse its discretion as to

Section 2511(b).

      Last, Mother argues the trial court abused its discretion in failing to

admit the reports of two witnesses. This issue is waived as Mother failed to

include it in her Rule 1925(b) statement. See In re G.D., 61 A.3d 1031,

1036 n.3 (Pa.Super. 2013) (any issues not raised in the Rule 1925(b)

statement are waived on appeal).

      Accordingly, we affirm the order of the trial court terminating Mother’s

parental rights to Child.

      Order affirmed.



      Strassburger, J. joins the Memorandum.

      Donohue, J. files a Concurring Memorandum.




                                    - 17 -
J. S40015/15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/26/2015




                          - 18 -
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM
Circulated 07/20/2015 09:32 AM